DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 and 16 are pending.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Prior Art, In view of U.S. Patent Application Publication 2019/0050021 to Schumacher et al.

As to claim 1, Applicant’s Prior Art discloses a sensor-data processing device, comprising: at least one interface to communicate with at least one sensor element for detecting sensor events [sensor hub has interface with sensors: page 1, lines 16-24]; at least one interface to communicate with at least one external computer device for processing sensor data representing the sensor events [sensor hub has interface with host processor: page 1, lines 24-27]; a device for generating a time base specific to the sensor-data processing device [page 2, lines 9-12]; a device for assigning time stamps, which are based on the time base of the sensor-data processing device and are specific to the sensor-data processing device, to the sensor events [page 2, lines 15-18].

Schumacher teaches at least two devices each with their own specific time base [asynchronous circuits 202 & 203: paragraph 0021].  Thus, Schumacher teaches devices each with their own specific time base, similar to the sensor hub/computer device configuration of Applicant’s Prior Art.  Schumacher further teaches a device for receiving a request signal from the computer device, wherein with the aid of the computer device, the request signal is assigned a time stamp based on a time base specific to the computer device [circuit 202/213 assigns a time stamp to a trace log entry corresponding to reference entry request signal: paragraph 0021]; and a device for assigning a time stamp specific to the data processing device, to the request signal [circuit 203/214 assigns a time stamp to a trace log entry corresponding to reference entry request signal: paragraph 0021], wherein the request signal of the computer device is configured to trigger a simultaneous generation of a time stamp of the time base of the computer device and a time stamp of the time base of the sensor-processing device [timestamps in both reference circuits are generated simultaneously: paragraph 0023]; to compare the two time stamps to each other subsequently [timestamps are compared: paragraph 0023], and to ascertain conversion parameters for converting time stamps specific to the sensor-data processing device to time 
At the time of the effective filing of the invention, it would have been obvious to a person of ordinary skill in the art to employ the reference timestamp means as taught by Schumacher.  One of ordinary skill in the art would have been motivated to do so that timestamps can be correlated between the sensor hub and the computer device.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of timestamps in a master/slave configuration.  Moreover, the reference timestamp means taught by Schumacher would improve the utility of Applicant’s Prior Art because it allowed for other event data to be stored in corresponding trace logs that can be correlated with each other.

As to claim 2, Applicant’s Prior Art discloses the device for generating the time base specific to the sensor-data processing device includes at least one counting element and has access to a clock generator [timestamp and clock generator: page 2, lines 9-12]. 

As to claim 3, Schumacher discloses at least one register, which the computer device may access; the request signal, to which the time stamp specific to the sensor-data processing device is 

As to claim 4, Schumacher discloses an input for the request signal of the computer device, application of the request signal being detectable at the input [FIG. 3: GPIO 205 & 208]. 

As to claim 5, Schumacher discloses a device for determining at least one conversion parameter for converting the time stamps specific to the sensor-data processing device to the time stamps specific to the computer device, the at least one conversion parameter being determinable with the aid of at least one time-stamp pair of the request signal, the at least one time-stamp pair including a time stamp specific to the computer device and an associated time stamp specific to the sensor-data processing device [correlating the time stamps of other trace log entries therefrom: paragraphs 0023 and 0028]. 

As to claim 6, Schumacher discloses a device for converting the time stamps of sensor events, specific to the sensor-data processing device, to time stamps specific to the computer device, using at least one conversion parameter, which describes at least one of an offset and a clock ratio between the time base specific to the sensor-data processing device and the time base specific to the computer device [differences in time stamps may be due to for example, oscillator asynchronicity: paragraph 0037]. 

As to claim 7, Applicant’s Prior Art discloses a sensor system, comprising: a sensor element for detecting sensor events [sensors: page 1, lines 16-24]; a sensor-data processing device functionally connected to the sensor element, with the aid of which the sensor events may be assigned a time stamp, which is specific to the sensor-data processing device and corresponds to a time base specific to 

As to claim 8, Applicant’s Prior Art discloses the time stamp specific to the computer device is generated with the aid of a clock generator of the computer device [page 2, lines 13-14], and the time stamps specific to the sensor-data processing device are generated with the aid of a clock generator of the sensor-data processing device [page 2, lines 9-13], and wherein frequencies of the clock generator of the sensor-data processing device and frequencies of the clock generator of the computer device are at a fixed ratio to each other for at least a specific period of time [timestamps may be converted using a multiplication factor: page 2, lines 9-22]. 

As to claim 9, Schumacher discloses at least one of the sensor-data processing device and the computer device, includes a device for determining at least one conversion parameter for converting the time stamps specific to the sensor-data processing device to the time stamps of the computer device, specific to the computer device [correlating the time stamps of other trace log entries therefrom: paragraphs 0023 and 0028]; and the at least one conversion parameter is determined with the aid of at least one time-stamp pair of one of the request signals, the at least one time-stamp pair including a time stamp specific to the computer device and an associated time stamp specific to the sensor-data processing device [correlating the time stamps of other trace log entries therefrom: paragraphs 0023 and 0028], and the at least one conversion parameter describes at least one of an offset and a clock ratio between the time base specific to the sensor-data processing device and the 

As to claim 10, Schumacher discloses at least one of the sensor-data processing device and the computer device, includes a device for converting the time stamps of sensor events, specific to the sensor-data processing device, to time stamps specific to the computer device, on the basis of the at least one conversion parameter, the at least one conversion parameter including at least one of an offset and a clock ratio between the time base specific to the sensor-data processing device and the time base specific to the computer device [differences in time stamps may be due to for example, oscillator asynchronicity: paragraph 0037]. 

As to claim 11, Applicant’s Prior Art discloses the particular arrangement of a sensor-data processing device and a computer device, substantially as claimed [page 2, lines 1-8].    Schumacher further teaches a device for receiving a request signal from the computer device, wherein with the aid of the computer device, the request signal is assigned a time stamp based on a time base specific to the computer device [circuit 202/213 assigns a time stamp to a trace log entry corresponding to reference entry request signal: paragraph 0021]; and a device for assigning a time stamp specific to the data processing device, to the request signal [circuit 203/214 assigns a time stamp to a trace log entry corresponding to reference entry request signal: paragraph 0021], wherein the request signal of the computer device is configured to trigger a simultaneous generation of a time stamp of the time base of the computer device and a time stamp of the time base of the sensor-processing device [timestamps in both reference circuits are generated simultaneously: paragraph 0023]; to compare the two time stamps to each other subsequently [timestamps are compared: paragraph 0023], and to ascertain conversion parameters for converting time stamps specific to the sensor-data processing device to time 

As to claim 12, Applicant’s Prior Art discloses on the basis of at least two time-stamp pairs, a second conversion parameter is ascertained, the second conversion parameter including a clock ratio between the time base specific to the sensor-data processing device and the time base specific to the computer device [calculating multiplication factor for converting timestamps: page 2, lines 23-30]. 

As to claim 13, Schumacher discloses the determination of the at least one conversion parameter is based on at least two time-stamp pairs [trace log comprises a plurality of reference entries: FIG. 3]; the determination of the at least one conversion parameter being carried out, using a linear approximation of the at least two time-stamp pairs [any applicable conversion may be calculated: paragraph 0037]. 

As to claim 14, Applicant’s Prior Art discloses a filter is used for the determination of the at least one conversion parameter [page 3, lines3-13].

As to claim 16, Schumacher discloses a plurality of consecutive acquisitions of the time stamps are provided [FIG. 3].

Response to Arguments
Applicant's arguments with respect to claims 1-14 and 16 have been considered but are moot in view of the new ground(s) of rejection. 

In the remarks, applicants argued in substance that Schumacher does not teach or suggest simultaneous measurement of the time stamp of the time base of the computer device and a time stamp of the time base of the sensor-data processing device.  But Schumacher teaches a simultaneous measurement of the time stamp of the time base of two different devices occurs [timestamps in both reference circuits are measured/recorded simultaneously: paragraph 0023].  Specifically, Schumacher teaches that when the first and second reference circuits simultaneously receive an MCU signal, they respectively measure their current timestamp and enter it in their respective trace logs [paragraph 0023 & FIG. 3].  For example, when the reference circuits receive the signal to record REFERENCE ENTRY 1, the first reference circuit measures and records timestamp 00007 of the first reference circuit, and the second reference circuit measures and records timestamp 000011 of the second reference circuit.  Furthermore, the timestamps are specific to the time base of each reference circuit when they receive the signal to simultaneously measure said timestamps [paragraph 0029].  Thus, Schumacher teaches simultaneous measurement of a time stamp of the time base of each of the reference circuits, substantially as claimed.  Because the combination of Applicant’s Admitted Prior Art and Schumacher teach simultaneous generation of a time stamp in the time base to two different devices, and that the two different devices are devices that generate timestamps, such as computer device and a sensor-data processing device, Applicant’s Admitted Prior Art and Schumacher teach the limitations of the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-



/ERIC CHANG/Examiner, Art Unit 2186              


/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186